DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes (US Patent No. 5,261,554), and further in view of Ulbrand (US 2008/0128421 A1) and Good (US Patent No. 7,410,080).
Re: Claim 1, Forbes discloses the claimed invention including A construction material tube cap and strapping apparatus comprising:
an elastic strap (20) (Fig. 2, Col. 3, lines 29-30, flexible strap);
a construction material tube cap (14) having dimension chosen to fit over a material tube (2) (Fig. 24), the construction material tube cap defining an aperture (18) having dimensions for passing the elastic strap (Fig. 2) except for a plurality of apertures. However, Ulbrand teaches a cap (13) with a plurality of apertures for a strap (14) (Fig. 1 and 5). It would have been obvious to one having ordinary skill in the art to include a plurality of apertures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
a base (14) dimensioned to fit over a bottom of the construction material tube, the base comprising an air seal (16) that prevents at least some air from entering into a bottom surface of the tube of construction material, and comprising a feature (17) on an outer surface of the base that is dimensioned to secure the elastic strap (Fig. 2, Col. 3, lines 57-62, air tight seal);
wherein the elastic strap has a length and an elasticity that when inserted into the plurality of apertures in the construction material tube cap and into the feature on the outer surface of the base, the elastic strap forces the construction material tube cap down on the material tube when the elastic strap is connected to the base and the cap is fit over the tube of the construction material tube and the base is fit over the bottom of the construction material tube, thereby tightly sealing the tube (Col. 4, lines 6-10, strap forces cap and base into tight configuration) except for sealing over a nozzle of the tube. However, Good teaches a cap (126a) for sealing over a nozzle (34a) of a construction material tube (22) (Embodiment for Figs. 14-15, Col. 7, lines 1-15, cap for sealing a nozzle but Fig. 12 depicts sealing).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a tube with nozzle for sealing as taught by Good, since Forbes states in column 4, lines 45-49 that the device may be constructed in any desired length and diameter to accommodate various types of containers, and including the tube of construction material with a nozzle as taught by Forbes, since such modification would allow the user to implement and seal even more types of containers for keeping material from drying out or going bad. 
Re: Claim 2, Forbes in view of Good discloses the claimed invention including the construction material tube cap comprises a plug (162) that is dimensioned to fit inside the nozzle of the tube of construction material (Good: Depicted in Fig. 12).
Re: Claim 3, Forbes in view of Good discloses the claimed invention including the plug is removably attached to the construction material tube cap (Good: Figs. 14-15 depicts removability from cap).
Re: Claim 4, Forbes discloses the claimed invention including the construction material tube cap is formed of a thermoplastic material (Col. 3, lines 6-7, thermoplastic material).
Re: Claim 5, Forbes discloses the claimed invention including an inner surface of the base comprises an O-ring grove (16) (Fig. 2).
Re: Claim 11, Forbes discloses the claimed invention including the feature on the outer surface of the base comprises an aperture (18) for receiving the elastic strap (Fig. 2).
Re: Claim 12, Forbes discloses the claimed invention including the plurality of apertures defined by the construction material tube cap are defined in a shape relative to a center line of the construction material tube cap so the elastic strap forces the construction material tube cap inward towards the centerline when the strap is attached (Col. 4, lines 31-40, strap goes over centerline for proper securement).
Re: Claim 13, the rejections for claims 1 and 2 above cover the limitations recited in this claim.
Re: Claim 14, Forbes in view of Good discloses the claimed invention including the plug is positioned inside the construction material tube cap to centrally fit inside the open nozzle of the construction material tube (Good: Depicted in Fig. 12).
Re: Claim 15, Forbes in view of Good discloses the claimed invention including the plug is tapered away from a top of the construction material tube cap (Good: Depicted in Fig. 14-15).
Re: Claim 16, the rejection for claim 3 above covers the limitations recited in this claim.
Re: Claim 20, the rejection for claim 11 above covers the limitations recited in this claim.
Claim(s) 6-8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes (US Patent No. 5,261,554), Ulbrand (US 2008/0128421 A1),  and Good (US Patent No. 7,410,080) as applied to claims 1 and 13 above, and further in view of Cresswell (US 2009/0301990 A1).
Re: Claim 6-8, 17, and 18, Forbes discloses the claimed invention including a ring positioned in the O-ring grove that provides the air seal that prevents at least some air from entering into the bottom of the tube of construction material (Col. 3, lines 54-57, circular grove into which a ring may be placed) except for an O-ring or gasket. However, Cresswell teaches placing an O-ring/gasket (27) in a groove (between 21/24) for sealing a container (30A) (Fig. 15, Para. 49, O-ring gasket placed in groove).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an O-ring or gasket as taught by Cresswell, since Cresswell states in para. 49 that such a modification increases the sealing effects between parts for water-tightness and air-tightness, the deformable nature of an O-ring filing gaps in the connection between two rigid structures increasing the sealing effect therebetween. 
Claim(s) 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes (US Patent No. 5,261,554), Ulbrand (US 2008/0128421 A1), and Good (US Patent No. 7,410,080) as applied to claims 1 and 13 above, and further in view of Copeland (US Patent No. D300,973).
Re: Claims 9, 10, 19, Forbes discloses the claimed invention except for a groove on the base for flush engagement with the strap. However, Copeland teaches a groove on the base for flush engagement with the strap (Depicted in Figs. 4 and 6).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a groove for the strap as taught by Copeland, since such a modification would keep the strap firmly in place over the centerline when transported or placed down since the strap would now be less likely to get snagged on something and thus fall out of position perhaps unsealing the tube inadvertently. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bostelman, Griffin, Lambert, Hobbs, Iverson, Long, Copeland, Stewart, and Fite are cited disclosing containers with tethered caps and bases for closing an interior space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754